Citation Nr: 0843449	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disability.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1979 to April 1986 and from August 1989 to August 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas. 

In August 2008, the veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.

Procedural history

The right knee claim

In May 1986, the veteran filed a claim of entitlement to 
service connection for right knee disability.  His claim was 
denied in a June 1986 RO rating decision.
The veteran did not appeal that decision.  

In December 2004, the veteran filed to reopen his previously 
denied claim of entitlement to service connection for right 
knee disability.  His claim was denied in a June 2005 rating 
decision.  In a June 2006 statement of the case (SOC), the RO 
reopened the claim and denied it on the merits.  The veteran 
filed a timely substantive appeal [VA Form 9] in August 2006.  



The left knee claim

In December 2004, the veteran filed a claim of entitlement to 
service connection for left knee disability.  The claim was 
denied in a June 2005 RO rating decision.  The veteran 
disagreed with that decision and filed a timely substantive 
appeal 
[VA Form 9] in August 2006.

Issues not on appeal

In an August 2007 rating decision, the RO granted an 
increased disability rating for the veteran's service-
connected lumbar spine disability, assigning a 40 percent 
evaluation effective April 4, 2007.  The same rating decision 
also granted service connection for radiculopathy of the left 
and right lower extremities, assigning 10 percent evaluations 
to each disability.  Additionally, the August 2007 rating 
decision confirmed and continued a noncompensable evaluation 
for service-connected hearing loss and a 10 percent 
evaluation for service-connected tinnitus.  

To the Board's knowledge, the veteran has not disagreed with 
any aspect of the August 2007 rating decision and, therefore, 
the issues addressed therein are not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

Remanded issue

As is set forth in more detail below, the veteran's claim of 
entitlement to service connection for left knee disability, 
to include as secondary to the service-connected lumbar spine 
disability, is being REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C.  The veteran will 
be informed if any additional action is required on his part.

FINDINGS OF FACT

1.  In June 1986, the RO denied the veteran's claim of 
entitlement to service connection for right knee disability.  
The veteran did not appeal that decision.

2.  The evidence associated with the claims folder subsequent 
to the June 1986 rating decision is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for right knee disability.

3.  The competent and probative medical evidence of record 
does not support a finding that the veteran's right knee 
disability is related to his military service.


CONCLUSIONS OF LAW

1.  The June 1986 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the June 1986 RO decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for right knee 
disability; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The veteran's current right knee disability was not 
incurred in or aggravated by military service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen his previously denied claim of 
entitlement to service connection for right knee disability.  
Implicit in his claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.  

As is discussed elsewhere in this decision, the issue of 
entitlement to service connection for left knee disability is 
being remanded for additional development.

Although the RO reopened the veteran's claim of entitlement 
to service connection for right knee disability in the June 
2006 SOC, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  As such, the Board will first consider 
whether new and material evidence has been received 
sufficient to reopen the claim currently on appeal.  

The Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist does not 
apply to the claim unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial. After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal of whether the veteran submitted new and 
material evidence.

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated February 2005.  The letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

The letter notified the veteran that evidence sufficient to 
reopen his previously denied claim must be "new and 
material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  The February 2005 letter indicated new 
and material evidence was required to reopen the claim, and 
specifically noted "[t]o qualify as new, the evidence must 
be in existence and be submitted to VA for the first time. . 
. In order to be considered material, the additional existing 
evidence must pertain to the reason your claim was previously 
denied."  The letter thus notified the veteran that evidence 
sufficient to reopen his previously denied claim must be 
"new and material," closely mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).  Moreover, the February 
2005 letter informed the veteran of the reason his claim was 
previously denied:  "[y]our claim was previously denied 
because on separation, no knee disorder or other 
musculoskeletal abnormality was diagnosed.  Therefore, the 
evidence you submit must relate to this fact."  As such, the 
veteran was thoroughly advised of the basis for the previous 
denial as well as what evidence would be considered new and 
material and therefore sufficient to reopen the claim, thus 
satisfying Kent concerns.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the February 2005 letter stated 
that VA would assist the veteran in obtaining relevant 
records from any Federal agency, to include military records, 
Social Security Administration (SSA) records and medical 
records at VA hospitals.  The veteran was also advised in the 
letter that a VA examination would be scheduled if necessary 
to make a decision on his claim.  With respect to records 
from private doctors and hospitals, the VCAA letter informed 
the veteran that VA would make reasonable efforts to request 
such records.

The February 2005 VCAA letter emphasized, "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
records declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The letter specifically requested, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Therefore, upon 
receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

With respect to the veteran's service connection claim, 
element (1), veteran status, is not at issue.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (1) current disability and (3), medical nexus 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  As to element (4) and (5), degree of disability 
and effective date, as the Board is continuing the RO's 
denial of the veteran's claim, elements (4) and (5) remain 
moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  As has been noted above, 
the duty to assist does not attach until a claim is reopened.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran and his representative have been 
afforded the opportunity to present evidence and argument in 
support of the claim.  As detailed in the Introduction, the 
veteran testified before the undersigned Veterans Law Judge 
in August 2008.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.
The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2008)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated in December 2004, the 
claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

The "old" evidence 

When the veteran's claim of entitlement to service connection 
for right knee disability was last finally denied by the RO 
in June 1986, the following pertinent evidence was of record.

The veteran's service treatment records indicated that in 
November 1982, during his first period of service, he was 
treated for a right knee injury.  The diagnosis was 
"probable normal variant with no internal knee derangement 
though differential diagnosis would include partial avulsion 
of inferior aspect lateral meniscus."  
A November 1984 treatment record documented the veteran's 
complaints of right knee pain for three days and offered a 
possible diagnosis of chondromalacia.  A January 1985 
treatment record documented a continuing diagnosis of 
chondromalacia of the patella.  The September 1985 separation 
examination from the first period of service noted 
"occasional pain right knee," but contained no specific 
diagnosis of a right knee disability.  

The June 1986 rating decision 

In its June 1986 decision, the RO denied service connection 
for right knee disability because a right knee condition was 
not demonstrated at the last in-service examination.  
Specifically, the RO decided that although the veteran was 
treated in service for right knee complaints, at the 
separation examination no knee disorder or other 
musculoskeletal abnormality was diagnosed.  

The veteran was informed of the June 1986 rating decision and 
of his appeal rights by letter from the RO dated June 1986.  
He did not appeal.  The veteran served on a second period of 
active duty from 1989 to 1992.  

In December 2004, the veteran requested that his claim be 
reopened.  After the RO denied the veteran's claim, this 
appeal followed.  

The evidence which has been added to the record since the 
June 1986 rating decision will be discussed in the Board's 
analysis immediately below.

Analysis

The unappealed June 1986 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  As explained above, the veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).  

In essence, the June 1986 rating decision denied the 
veteran's claim because there was no evidence of the first 
Hickson element, a current disability. By inference, element 
(3), medical nexus or continuity of symptomatology, was also 
lacking.  

In reviewing the evidence added to the claims folder since 
the June 1986 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
veteran's claim.  Specifically, a May 2006 VA examination, 
diagnosed the veteran with "osteoarthritis of both knees."  
The examiner further noted patellar irregularities in the 
right knee.  Accordingly, the missing Hickson (1) element, 
current disability, is satisfied.

Also newly added to the record is the August 2008 Board 
hearing testimony of the veteran.  Specifically, the veteran 
testified to his continuous right knee disability following 
his initial discharge from military service in 1986.  See 
August 2008 Board hearing transcript, pg. 7.  

Pursuant to the Court's decision in Justus, for the purpose 
of establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless 
the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person 
making them.  As the testimony of the veteran is not 
inherently false or incredible, his statements are presumed 
to be true.  

Neither the evidence of a current disability, nor the 
testimony of the veteran was of record at the time of the 
June 1986 rating decision.  Further, this evidence is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the veteran's 
claim of entitlement to service connection for right knee 
disability, as it pertains to the issues of current 
disability and continuity of symptomatology.  

Accordingly, new and material evidence has been received 
pursuant to 38 C.F.R. 
§ 3.156(a) as to both missing elements.  The veteran's claim 
for entitlement to service connection for right knee 
disability is therefore reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

The veteran's presentation has not been limited to the matter 
of new and material evidence.  Moreover, as has been noted 
elsewhere in this decision, in June 2006 the RO reopened the 
claim and denied it on the merits.   Further, the veteran 
presented testimony as to all aspects of his claim at a Board 
hearing in August 2008.  

Thus, there is no prejudice to him in the Board's 
consideration of his claim on the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

The record indicates that the veteran is receiving Social 
Security (SSA) disability benefits.  See the August 2008 
Board hearing transcript, pg. 12.  However, neither the 
veteran nor his representative has contended that he was 
awarded SSA benefits for the right knee disability, the 
disability at issue in this case.  Nor has the representative 
suggested that a remand for SSA records would be appropriate 
in this case.  

The Board is of course aware that VA's duty to assist 
includes obtaining SSA records when appropriate.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].  
However, VA's duty to obtain records only applies to records 
that are "relevant" to the claim.  See 38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) [citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence"].  There is no 
indication that the SSA records would be relevant to this 
claim.  In fact, the veteran's representative specifically 
indicated that said records pertained solely to the veteran's 
service-connected back disability and would be irrelevant to 
the right knee claim currently on appeal.  See the August 
2008 Board hearing transcript, \
page 13.

In short, remanding the case to obtain SSA records would 
serve no useful purpose.  See Brock v. Brown, 10 Vet. App. 
155, 161-162 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal].  
  
Further, VA has obtained the veteran's service treatment 
records as well as VA and private treatment records.  These 
records have been associated with the veteran's claims file.  
The veteran was afforded a VA examination in May 2006, the 
report of which has been associated with the veteran's claims 
file.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA with respect to this issue, and that no further 
actions need be undertaken on the veteran's behalf.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant 
the claim under the standard of review which now must be 
applied.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim. 

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

Discussion of the merits of the claim

The veteran is claiming entitlement to service connection for 
right knee disability, which he contends was incurred during 
his active military service.  See, e.g., the veteran's claim 
dated December 2004.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), as indicated above, the 
May 2006 VA examination shows a diagnosis of osteoarthritis 
with right patellar irregularity.  Accordingly, Hickson 
element (1) is satisfied.

With regard to Hickson element (2), in-service disease or 
injury, as indicated above, service treatment records show 
that in November 1982, the veteran was treated for a right 
knee injury.  In November 1984, a probable diagnosis of 
chondromalacia was identified a treatment note.  A continuing 
diagnosis of chondromalacia of the patella was again noted in 
January 1985.  Accordingly, Hickson element (2) is satisfied.

The Board adds that arthritis was not diagnosed until 2006, 
many years after service, so 38 C.F.R. §§ 3.307 and 3.309(a), 
pertaining to the one year presumptive period after service, 
are inapplicable.

As to crucial element (3), medical nexus, the Board has 
carefully evaluated the evidence and, for reasons stated 
immediately below, finds that a preponderance of the 
competent medical evidence of record supports a conclusion 
that the veteran's current right knee disability is not 
related to his military service.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  

The only competent medical opinion of record concerning the 
issue of medical nexus is the report of the May 2006 VA 
examiner.  Specifically, the VA examiner concluded, "[t]here 
is no evidence that [the] current right knee condition is 
residual to service."    

The May 2006 VA medical opinion appears to have been based on 
interview and examination of the veteran, thorough review of 
the record, including the veteran's comprehensive treatment 
records, and thoughtful analysis of the veteran's entire 
history and current medical conditions.  Moreover, the 
opinion appears to be consistent with the veteran's medical 
history, in particular the absence of a diagnosed right knee 
disability for over fifteen years dating from the date of the 
veteran's initial discharge in 1986 to the osteoarthritis 
diagnosis in May 2006.  

Crucially, the July 1989 entrance examination for the 
veteran's second period of service was absent any complaint 
or diagnosis of a right knee disability and a July 1991 
periodic examination also did not document a right knee 
abnormality.  
Cf. 38 U.S.C.A. § 1111 [physical soundness on enlistment is 
presumed].

Further, the May 2006 VA examiner took into consideration an 
intercurrent May 2005 right knee injury, involving an 
incident in which the veteran jumped down an incline with 
[his] right knee landing in a forced valgus position" that 
resulted in a "popping sound" in the right knee with acute 
swelling along with decreased stiffness and range of 
motion."  Notably, at the time of the May 2005 injury, no 
underlying or continuing diagnosis of a right knee disability 
was identified.  See VA treatment record dated May 2005.

Critically, neither the veteran nor his representative has 
produced a medical opinion to contradict the conclusion of 
the May 2006 VA examiner.  The veteran has been accorded 
ample opportunity to present competent medical evidence in 
support of his claim.  He has failed to do so.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  

To the extent that the veteran or his representative is 
contending that the current right knee disability is related 
to his military service, it is now well-established that 
laypersons without medical training, such as the veteran and 
his representative, are not competent to comment on medical 
maters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (1) 
(2008).  

The veteran in essence is contending that he has had a right 
knee disability continually since his initial period of 
service.  The Board is of course aware of the provisions of 
38 C.F.R. § 3.303(b), discussed above, concerning continuity 
of symptomatology.  However, in this case, the service 
treatment records from the veteran's second period of service 
are pertinently absent any complaint of or treatment for a 
right knee disability.  In fact, contrary to the veteran's 
Board hearing testimony, the veteran reported to the May 2006 
VA examiner that "he had no evaluation or treatment [for his 
right knee] during his break in service, and confirms also he 
had no evaluation or treatment during second active duty 
service."  There is no evidence of any right knee problems 
from 1986 to 2005, a period of approximately two decades. 
 
Even if the Board considers only the period following the 
veteran's second discharge from military service in  August 
1992, there is no diagnosed right knee disability of record 
for until the osteoarthritis diagnosis in May 2006, a period 
of well over a decade.  The lack of a right knee disability 
during that period is consistent with the veteran's 
statements as reported by the May 2006 VA examiner.  
Specifically, the veteran reported that "between 1992 and 
2005 he again had no evaluation or treatment [for his right 
knee] until May 2005."  Notably, as discussed above, the May 
2005 treatment was for a right knee injury sustained at that 
time.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].

The Board finds the substantial time gap between the 
veteran's military service and the initial diagnosis of a 
right knee disability to be significant.  See Forshey v. 
West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  Supporting medical 
evidence of continuity of symptomatology is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for right knee disability.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for right knee disability 
is denied.


REMAND

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
lumbar spine disability.

The veteran is also seeking entitlement to service connection 
for left knee disability.  After having carefully considered 
the matter, and for reasons expressed immediately below, the 
Board finds that this case must be remanded for further 
evidentiary development.  



Reasons for remand

Secondary service connection

The veteran initially raised the issue on his entitlement to 
service connection for a left knee disability on a direct 
basis.  However, during the August 2008 Board hearing, the 
veteran raised the issue of entitlement to service connection 
for left knee disability as secondary to his service-
connected lumbar spine disability.  See August 2008 Board 
hearing transcript, pg. 17.  

The Board notes that the VCAA letter sent to the veteran by 
the RO in February 2005 did not address the elements of 
secondary service connection for the claim.  The Board has 
been prohibited from itself curing this defect.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, this issue is being 
remanded so the veteran may be accorded appropriate due 
process.

[The veteran also raised the issue of service connection for 
left knee disability as secondary to his right knee 
disability.  See August 2008 Board hearing transcript, pg. 
10.  However, because the veteran is not service connected 
for right knee disability, see the Board's denial of this 
claim discussed above, service connection for left knee 
disability cannot be established as secondary to that 
condition.]  

Medical opinion

The Board additionally finds that a VA medical opinion is 
necessary to address the veteran's claim of service 
connection for left knee disability as secondary to his 
service-connected lumbar spine disability.

In general, in order to establish service connection for a 
claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

With regard to element (1), the May 2006 VA examination 
diagnosed the veteran with osteoarthritis of the left knee.  
Accordingly, Wallin element (1), current diagnosis, is 
satisfied.  With respect to Wallin element (2), it is 
undisputed that the veteran is currently service connected 
for lumbar spine disability.

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection but no 
competent medical evidence addressing the third requirement 
(medical nexus), VA must obtain a medical nexus opinion.  
None of the medical records currently associated with the 
veteran's VA claims folder offer an opinion as to a possible 
causal relationship between the veteran's left knee 
disability and his service-connected lumbar spine disability.  
The Board finds that a VA nexus opinion is therefore 
necessary to decide the claim.  See also 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should provide the veteran with 
a VCAA letter containing proper 
notice which specifically informs 
him of the evidentiary requirements 
for establishing secondary service 
connection in accordance to 38 
C.F.R. § 3.310.  

2.	VBA should arrange for a physician 
with appropriate expertise to 
review the veteran's VA claims file 
and provide an opinion as to 
whether it is at least as likely as 
not that the veteran's left knee 
disability is caused or aggravated 
by his service-connected lumbar 
spine disability.  If the reviewing 
physician determines that an 
additional examination and/or 
diagnostic testing is necessary, 
this should be accomplished.  
A report should be prepared and 
associated with the veteran's VA 
claims file.

3.	After undertaking any additional 
development which it deems 
necessary, VBA should then re-
adjudicate the veteran's claim of 
entitlement to service connection 
for left knee disability, to 
include as secondary to lumbar 
spine disability.  If the benefit 
sought on appeal remains denied, 
VBA should provide the veteran and 
his representative with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).



_____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


